DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to applicant’s amendment/response filed on 7/13/2022, which has been entered and made of record. Claims 1, 5, 9, 16, 18, 21 have been amended. Claims 4, 17 are cancelled and claims 22-23 are added. Claims 1-3, 5-16, 18-23 are pending in the application.
Allowable Subject Matter
Claims 1-3, 5-16, 18-23 (renumbered as 1-21) are allowed.
The following is the examiner’s statement of reasons for allowance:
Applicant has amended independent claim 1 to incorporate previously-pending dependent claim 4, which was indicated as allowable in the previous Office Action, and has amended independent claim 16 to incorporate previously-pending dependent claim 17, which was indicated as allowable in the previous Office Action. Applicant submits new claims 22 and 23 that respectively rewrite claims 9 and 10 in independent form. 
Regarding claim 1, prior arts of record taken alone or in a combination fail to reasonably disclose or suggest the limitation of method further comprising -
performing, by the computing system, ray casting on the three-dimensional map according to the trajectory to generate an initial three-dimensional point cloud that comprises a plurality of points wherein performing, by the computing system, the ray casting to generate the initial three-dimensional point cloud comprises determining, by the computing system for each of a plurality of rays, a ray casting location and a ray casting direction based at least in part on the trajectory.
Regarding claim 16, prior arts of record taken alone or in a combination fail to reasonably disclose or suggest the limitation of steps further comprising –
generating, by the computing system, a three-dimensional model of the object based at least in part on the set of accumulated points, wherein generating, by the computing system, the three-dimensional model of the object based at least in part on the set of accumulated points comprises: mirroring, by the computing system, the set of accumulated points along at least one axis of the three-dimensional bounding box to generate a set of mirrored points; concatenating, by the computing system, the set of mirrored points with the set of accumulated points to generate a set of object points associated with the object; and generating, by the computing system, the three-dimensional model of the object based at least in part on the set of object points.
Regarding claim 22, prior arts of record taken alone or in a combination fail to reasonably disclose or suggest the limitation of method further comprising –
wherein the machine-learned model has been trained using an objective function that computes a pixel-wise loss that compares a predicted dropout probability map with a ground truth dropout mask.
Regarding claim 23, prior arts of record taken alone or in a combination fail to reasonably disclose or suggest the limitation of method further comprising -
inserting, by the computing system, one or more dynamic virtual objects into the three- dimensional map of the environment; performing, by the computing system, ray casting on the three-dimensional map according to the trajectory to generate an initial three-dimensional point cloud that comprises a plurality of points, wherein performing, by the computing system, ray casting on the three- dimensional map comprises performing, by the computing system, ray casting on the three- dimensional map including the one or more dynamic virtual objects.
For reasons of allowance of claims 11-15 please refer to the Office Action of 5/26/2022
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NURUN FLORA/Primary Examiner, Art Unit 2619